Citation Nr: 1208337	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low back pain with degenerative changes prior to May 11, 2010, and in excess of 20 percent since then. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his daughter and an observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This matter was last before the Board in January 2010 at which time it was remanded for further development.  In a May 2011 rating decision the RO increased the evaluation of the Veteran's low back pain with degenerative changes to 20 percent disabling, effective May 11, 2011.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was last before the Board in January 2010 when it was remanded for further development, particularly to afford the Veteran a VA examination.  Notably, the Board's remand directives stated that range of motion studies were to be conducted, that these studies should be conducted using a goniometer and that the use of a goniometer should be noted in the examination report.  

In May 2011 the Veteran was afforded a VA examination.  A review of the examination report discloses range of motion metrics, but does not disclose whether a goniometer was used in conducting the examination.  The Veteran has related that a goniometer was not utilized during the examination.  He has noted that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted within VA.  38 C.F.R. § 4.46.  Accordingly, the matter must once again be remanded to ensure compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that on April 20, 2011, VA medical records were last associated with the claims file.  A review of the Veteran's VA records shows that he regularly receives treatment through VA at the Tulsa Outpatient Clinic, including for his low back condition.  These records could potentially shed light on the overall severity of the Veteran's condition.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records not currently associated with the claims file, particularly any from the Tulsa Outpatient Clinic, and associate them therewith. 

Perform any and all follow-up as necessary, and document negative results.

2.  Thereafter, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected low back disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination and the examiner should note in the examination report that the claims file was reviewed.  
The examination report should specifically state the degree of disability present in the Veteran's low back and his current range of motion, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the service-connected back disability should be discussed.  The examiner should also discuss how the Veteran's disability impacts his daily activities of living.  

The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the above development is completed to the extent possible, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative, who should be given an opportunity to respond, before the case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


